Title: To Thomas Jefferson from William Lewis, 25 November 1790
From: Lewis, William
To: Jefferson, Thomas



Sir
[Philadelphia] Nov: 25th: 1790

Whether you will charge me with neglect or not, in not having Compleated the business respecting which you sometime since wrote me, I cannot say, but be that as it may, I cannot in my own mind entirely acquit myself, although I might offer some apology if I did not think it better to let you know what has realy been done and what is to be expected. Most of the Laws which you desired to have were transmitted to your office at New York. There has been much Difficulty in collecting the remainder, which could only be picked up in Pamphlets as they cou’d be found in different places, and a few of them are yet wanting although I flatter myself this will not long be the case. In order to ascertain what Laws had been passed in Pennsylvania, and what proceedings by the executive authority had taken place, which might be supposed to Contravene the Treaty with his Britainic Majesty, I have examined the Acts of the Legislature, I have applied to the British Consul for a List of real or supposed Grievances, and I have applied to the supreme executive Council for the necessary extracts from their proceedings. Being by these Means furnished with the necessary Information, I should have laid it before you in a Day or two, had I not been call’d to York-Town to try some interesting Causes.

On my return I will lay before you such Information as I have been able to Collect, and I must beg that until then you will excuse the seeming, I hope not real Inattention of Sir Your mo: obt. & mo: hble Servt,

Wm. Lewis

